Citation Nr: 0607077	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental 
disability, including for the purposes of obtaining 
Department of Veterans Affairs (VA) outpatient dental 
treatment.  

2.  Entitlement to service connection for a skin disability, 
claimed as knots, lumps, or fatty tumors of the skin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1956, and was thereafter transferred to the U.S. Army 
Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In July 2002, the veteran 
testified before a Decision Review Officer at the RO and in 
December 2003, he and his spouse testified at a Board hearing 
there.  This matter was previously before the Board in June 
2004 at which time it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

2.  The veteran was not a prisoner of war during service; 
service connection is not in effect for any disability; he 
has no adjudicated service-connected compensable dental 
disability or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.

3.  Multiple lipomas were not manifested during the veteran's 
active duty service or for many years thereafter, nor is a 
skin disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service. 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2005).

2.  A current skin disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in June 
2001, which was prior to the December 2001 rating decision on 
appeal.  Therefore, the express requirements set out by the 
Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the June 2001 letter, as well as a February 
2005 letter, the March 2002 and July 2002 statements of the 
case, and the August 2002, July 2005, and August 2005 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  VA further informed the appellant in the 
June 2001 and February 2005 letters that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.       

The Board also notes that the June 2001 and February 2005 
letters implicitly notified the appellant that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims, including the veteran's 
service records.  Although the claimant asserted that he 
underwent dental and medical treatment for his claimed 
disabilities in the 1960s, the RO has made sufficient 
attempts to obtain all private records that the veteran has 
identified as well as his VA medical records.  Additionally, 
as noted, the veteran was provided every opportunity to 
submit pertinent evidence in support of his claims.  The 
claimant was also afforded the opportunity to testify at a 
Board hearing which he attended in December 2003.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

A.  Dental

Background

The veteran's service medical and dental records include an 
August 1953 preinduction examination report that does not 
show any dental defects or missing teeth.  A dental chart 
dated in February 1954 shows missing teeth #s 2, 18 and 30.  
Dental charts dated in April 1954, June 1954 and September 
1955 show missing teeth #s 2, 15, 18, 19, 30 and 32.  Dental 
entries from September to December 1955 show that the veteran 
had caries and fillings to teeth #s 4, 5, 6, 12, 8 and 13 on 
the right and 6, 8, 13 and 16 on the left.  The veteran's 
January 1956 separation examination report shows that he was 
missing teeth #s 2, 15, 18, 19, 30 and 32 and was "Class 
I".  

In November 2000, the veteran filed a claim for service 
connection for a dental disability.  He reported that during 
field duty with the 7th Army Artillery in Germany an accident 
occurred when he fell over guns with 105 housing.  He said 
the incident loosened three of his teeth and they were 
eventually pulled by an Army dentist.

In the January 2002 notice of disagreement, the veteran said 
that three teeth were filled and "held up pretty good."  He 
said one had been knocked loose and he had it pulled on his 
own.  

During a July 2002 hearing at the RO before a Decision Review 
Officer, the veteran testified that after loading a gun in 
service he stumbled over the gun and it hit the left side of 
his mouth shattering his teeth a little.  He said he was out 
in the field when the incident happened and couldn't remember 
if he went on sick call or not.  He went on to say that after 
service, in the 1960s, he had two teeth removed and a third 
tooth was subsequently removed after a cavity dropped out of 
it.

During a Board hearing at the RO in December 2003, the 
veteran testified that he injured his teeth in service while 
out in the field practicing shooting.  He said that while 
trying to get out of the way after shooting, he tumbled over 
a piece of steel on his trouser and it hit the left side of 
his mouth.  He said this loosened his teeth on the left side 
and that "they tightened them back up a little bit."  He 
indicated that he had to have the teeth pulled himself after 
service.

In October 2004, the veteran underwent a VA dental 
examination at which time the examiner relayed that the 
veteran had been struck in the mouth in service resulting in 
some loosened teeth on the left maxilla and mandible and some 
fractured teeth.  He said the veteran never reported to the 
dental clinic or dental corps for treatment, so no treatment 
had been performed in service.  He went on to note that the 
veteran "let things go" for a number of years after service 
and finally had some teeth restored and teeth extracted.  On 
examination missing teeth #s 14, 15, 18, 19 and 20 were noted 
on the left side.  The examiner remarked that the veteran had 
a partial upper and lower made by a private dentist which the 
veteran said was nonfunctional.  The examiner also remarked 
that the veteran was currently partially dentate bilaterally 
in the maxilla and mandible.  The examiner opined that the 
veteran should be able to wear partial dentures, both upper 
and lower, and that "all I find in that there were teeth 
that were involved in the accident which were subsequently 
removed at a much later date rendering [the veteran] 
partially dentulous on the left side."  

In an addendum opinion in July 2005, the October 2004 VA 
dental examiner opined that there was no service-connected 
dental disability because of the time period of the veteran's 
service discharge and treatment.  The examiner said that by 
the veteran's own account, he allowed years to go by and then 
had teeth extracted and subsequently prosthetic, serviceable, 
appliances placed.  

Discussion

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

However, the following will not be considered service- 
connected for treatment purposes:  (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

The veteran is seeking service connection for a dental 
disability he asserts stems from dental trauma in service.  
Specifically, he asserts that he struck the left side of his 
mouth on a gun during a field drill which loosened his teeth 
and the teeth had to eventually be pulled.  

Although the veteran's service medical and dental records 
show missing teeth #s 2, 15, 18, 19, 30 and 32; teeth that 
were not noted as missing during his August 1953 pre-
induction examination, there is no notation of dental trauma 
in service.  Dental entries for the period from September 
1955 to December 1955 show only that the veteran received 
fillings in various teeth due to dental caries.  Mere 
treatment in service, e.g., extracting teeth, is not 
tantamount to "Class II(a)" dental trauma as this term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)).  See VAOPGCPREC 5-97 (the term "service trauma" 
does not include the intended effects of treatment provided 
during the veteran's military service).  

The October 2004 VA dental examiner, in relaying the 
veteran's report of being struck in the face in service in 
1954, noted that the veteran never reported to the dental 
clinic or the dental corps for treatment.  He further noted 
that the veteran waited several years after discharge to seek 
treatment at which time some teeth were restored and some 
teeth were finally extracted.  This examiner does not relate 
the veteran's postservice dental condition to service and, in 
fact, negates such a relationship.  Specifically, he opined 
in a July 2005 addendum that there was "no service 
connection" because of the time period that had past since 
the veteran's military discharge and the time his teeth were 
extracted and prosthetic appliances were placed.  

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Thus, in this case, the veteran is 
certainly competent to say that he was struck in the mouth 
with his gun and felt loose teeth thereafter.  However, he is 
not competent to state that his postservice dental condition, 
notably, the extraction of teeth, is related to such an 
incident.  This is because as a layperson, he is not 
qualified to render an opinion on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  This 
is particularly so when considering that the veteran never 
sought treatment for loose teeth in service, and in view of 
the absence of medical evidence relating a postservice dental 
condition to service.  In fact, the only medical nexus 
opinion evidence on file is the October 2004 VA examiner's 
opinion which militates against the veteran's claim.  
Moreover, because the veteran is not claiming that his 
alleged inservice dental injury was incurred during combat, 
the provisions of 38 U.S.C.A. § 1154(b) do not warrant 
further consideration.  Furthermore, the regulations listed 
above clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth.  

Likewise, the Board finds that there is no basis for a grant 
of service connection for treatment purposes.

A veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service- 
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case as is noted above, the 
evidence does not show that the veteran has an adjudicated 
service-connected compensable dental condition, and as his 
claimed dental condition would not warrant a compensable 
rating under the rating schedule.  See e.g., 38 C.F.R. § 
4.150 (2005).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental condition(s) may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  Here, the veteran does not allege, and the evidence 
does not otherwise suggest, that he applied for dental 
treatment within one year of his release from active duty in 
January 1956, so there could be no eligibility for one-time 
Class II treatment for any service-connected noncompensable 
dental condition.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C);  38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2005).

The significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161 (2005).

However, as noted above, the veteran's service medical 
records do not show that he sustained dental trauma in 
service.  Rather, these records show only that he was treated 
for caries and fillings to various teeth on the right and 
left side of his mouth and that he was missing certain teeth.  
As "service trauma" does not include the intended effects of 
therapeutic or restorative dental care and treatment provided 
during the veteran's military service, he does not meet the 
criteria for eligibility for Class II(a) VA outpatient dental 
treatment.    See VA O.G.C. Prec. Op. No. 5-97.  

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's DD Form 214 does 
not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, he is not service-connected for any disability, 
nor is he a Chapter 31 vocational rehabilitation trainee.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a dental disability, including for the 
purpose of obtaining VA outpatient dental treatment.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in this 
case.  38 U.S.C. § 5107 (West 2002).

B.  Skin

Background

The veteran's service medical records show that he had a 
normal clinical evaluation of the skin during his August 1953 
pre-induction examination.  They also show that in May 1954, 
he was treated for urticaria.  His January 1956 separation 
examination report also shows that he had a normal clinical 
evaluation of the skin.  He denied having a history of boils, 
tumors, growths or cysts on a January 1956 Report of Medical 
History.

On file is a March 1998 statement from Gene F. Dickerson, 
M.D., stating that the veteran presented with multiple 
lipomas and has had lipomas previously removed.  Dr. 
Dickerson added that he had operated on the veteran in 1986 
for a similar problem.  At that time the veteran reported 
increasing pain with several of the abdominal lipomas.  On 
examination he had multiple lipomatous masses on his entire 
torso, but none on his neck or face.  Dr. Dickerson said that 
he informed the veteran that these were almost all certainly 
benign lipomas, but he couldn't totally rule-out neuroma at 
that time.  

Private medical records from Tuomey Regional Medical Center 
show that the veteran underwent excision of three lipomas of 
the abdominal wall in April 1998.  

VA outpatient records from 1998 to 2001 are devoid of 
complaints or treatment related to the veteran's skin.

The veteran stated on VA Form 21-4142 in August 2001 that he 
was treated in service for a "knot" on his body and was 
given a salve for it.  He said that he has also been treated 
at a VA hospital in Baltimore for the same thing and has had 
knots removed several times at South Baltimore General 
Hospital.  He added that his son now has this problem.  

In the January 2002 notice of disagreement, the veteran said 
that lumps and knots grew on his body from being out in the 
field for months and being sprayed with chemicals.  

In July 2002, the veteran testified that he had little lumps 
and knots on his skin since service in the 1950s.  He said he 
suffered for quite a few years with the condition and was 
initially given a salve for the itching.  He said that they 
were eventually "cut out."  He added that the doctors did 
not have a name for his condition.  He also said that after 
being out in the field for six weeks he came back and was 
sprayed with something.  He said that boils were not an 
issue, just the lumps and knots.

VA outpatient records in 2002 are devoid of complaints or 
treatment related to the veteran's skin.

The veteran testified in December 2003 that when he came out 
of service he discovered that he had these little small knots 
about as large as a pencil on his wrist and that he had these 
"cut out."  He said that the second operation to have them 
removed occurred in the 1960s while he was in the Reserves.  
He said that after the second operation the doctors referred 
to them as fatty tumors.  

VA outpatient records from 2003 to 2004 are devoid of 
complaints or treatment related to the veteran's skin.

The veteran reported during an October 2004 VA examination 
that he had had knots and boils on his skin since the 1950s 
or 1960s.  He said that these have been treated surgically 
two times, once in Baltimore in 1958 and once at Tooney 
Hospital in 1960.  He said his boils were drained at that 
time.  He also reported several fatty tumors across his back 
stomach and arms.  Findings revealed approximately five to 
six isolated subcutaneous nodules on the veteran's back, 
chest and abdomen.  The veteran was diagnosed as having 
lipoma of the left lower back, right chest and left upper 
abdomen.  

The October 2004 VA examiner issued an addendum opinion in 
March 2005 stating that he had reviewed the veteran's claims 
file and the history and skin examination was unchanged from 
his previous report in October 2004.  He said that his 
assessment of lipoma affecting the veteran's left lower back, 
right chest and left upper abdomen "is less like than as 
likely as not due to a service related activity or 
condition."  He explained that the underlying basis for the 
lipoma condition was more likely genetic or idiopathic rather 
than secondary to any exposure incurred during active duty.  


Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, service connection may be granted for disability 
resulting from injury incurred in or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110 (West 2002).  

The veteran's service medical records show that he was 
treated on one occasion in May 1954 for urticaria.  There is 
no other evidence of inservice treatment for skin problems 
and his January 1956 separation examination report shows a 
normal clinical evaluation of the skin. 

At the December 2003 hearing, the veteran's spouse testified 
that she noticed the veteran's fatty tumors when they married 
in July 1956, and that the veteran has gotten treatment for 
them over the subsequent post-service years.  Hearing 
transcript, pages 9-10.  The Board notes that competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1).  To the extent that the veteran's 
spouse has provided sworn testimonry of her witnessing 
observable lumps on the veteran, this is competent evidence 
of the post service presence of a skin abnormality.  
Significantly, however, she is not competent to provide an 
etiology for the fatty tumors that she observed.  Rather, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The diagnosis and 
etiology of the veteran's skin problems is beyond the range 
and scope of competent lay evidence contemplated by the 
applicable regulations and it is not shown that the veteran 
or his spouse possesses the requisite education, training or 
experience to provide competent medical evidence, including 
as to etiology of a medical disorder.  

The first medical evidence that shows treatment for skin 
problems is after service, with no report nor any medical 
evidence on file relating this disability to the veteran's 
period of service in any way.  The Board notes that there is 
no allegation of "injury" related to the lipomas/skin 
disorder so as to warrant service connection based on 
Reserves service.  In fact, the October 2004 VA examiner 
negates a relationship by stating that the veteran's lipoma 
of the left lower back, right chest and left upper abdomen 
was "less like[ly] than as likely or not due to a service-
related activity or condition."  As far as the veteran's 
contention that the disability is related to chemicals in 
service, the examiner stated that the condition was more 
likely genetic or idiopathic than secondary to any exposure 
incurred during active duty.  In this, and in other cases, 
only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Inasmuch as the veteran's currently diagnosed multiple 
lipomas were not medically shown during his period of service 
or for years thereafter, and because there is no competent 
medical evidence that supports his assertions of a nexus 
between service and postservice lipomas in any way, his claim 
must be denied.  38 C.F.R. § 3.303.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
as to this service connection issue.



ORDER

Service connection for a dental disability, including for the 
purposes of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment, is denied.  

Service connection for a skin disability, claimed as knots, 
lumps, or fatty tumors of the skin, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


